Citation Nr: 0329319	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  99-06 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to an increased evaluation for service-
connected hearing loss, currently evaluated as 0 percent 
disabling.  

2.	Entitlement to service connection for a heart condition.

3.	Entitlement to service connection for arthritis of the 
thoracic spine.  

4.	Entitlement to service connection for arthritis of the 
lumbar spine.

5.	Entitlement to service connection for arthritis of the 
upper extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


REMAND

On September 10, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded a 
comprehensive audiological examination. Send the 
claims folder to the examiner for review, and 
request that he/she indicate such review has been 
undertaken.  All indicated tests and studies must 
be conducted.

2.	Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded a 
comprehensive orthopedic examination.  Send the 
claims folder to the examiner for review, and 
request that he/she indicate such review has been 
undertaken.  All indicated tests and studies must 
be conducted.  The examiner should be asked to 
offer an opinion as to whether the veteran 
currently has arthritis of the thoracic and lumbar 
spines, and both upper extremities.  The examiner 
should offer an opinion as to whether it is at 
least as likely as not that any diagnosis of 
arthritis the veteran has is related to service, to 
complaints of joint pain in service, and to include 
whether the arthritis found is related to the 
veteran's service connected cervical spine 
disability.  All examination findings, along with 
the complete rationale for all opinions expressed, 
should be set forth.  

3.	Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded a 
comprehensive cardiovascular examination.  Send the 
claims folder to the examiner for review, and 
request that he/she indicate such review has been 
undertaken.  All indicated tests and studies must 
be conducted.  The examiner should be asked to 
offer an opinion as to what cardiovascular 
disorders, if any, the veteran has.  The examiner 
should offer an opinion as to whether it as least 
as likely as not that any heart condition from 
which the veteran currently suffers, to include 
arteriosclerotic heart disease with hypertension, 
was incurred in, or aggravated by, service.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should be set 
forth.

4.	After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




